Exhibit 10.1

 

CANCELLATION AGREEMENT

 

THIS CANCELLATION AGREEMENT (the “Agreement”) is made and entered into as of the
26th day of October, 2005, by and between Brian T. Moynihan (“Executive”) and
Bank of America Corporation, a Delaware corporation (the “Bank of America”).

 

Statement of Purpose

 

Executive has been employed by the Corporation pursuant to that certain
Employment Agreement dated October 27, 2003 and effective as of April 1, 2004 in
connection with Bank of America’s merger with FleetBoston Financial Corporation
(the “Employment Agreement”). The Employment Agreement is currently scheduled to
expire effective April 1, 2007. At Executive’s request, the parties have
determined to cancel the Employment Agreement effective as of the date hereof in
accordance with the terms of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing statement of purpose and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1. Cancellation of Employment Agreement. The Employment Agreement is cancelled
effective as of the date hereof, provided that the provisions of Section 8
(regarding certain excise tax gross-up payments) and Section 9 (regarding
protection of Bank of America’s “Confidential Information”) of the Employment
Agreement shall remain in effect. In that regard, from and after the date
hereof, as is the case with associates within Bank of America and its
subsidiaries generally, Executive shall have the right to terminate his
employment at any time with or without cause or notice, and Bank of America
reserves for itself an equal right.

 

2. Payment of Deferred Amount and Restricted Stock Units. Pursuant to
Section 3(b)(v) of the Employment Agreement, Bank of America established a
deferred compensation account (the “Deferred Amount”) and granted Executive
certain restricted stock units (the “Restricted Stock Units”) that together
represented the amount of cash severance that Executive would have otherwise
been entitled to receive under Executive’s prior change of control agreement
with FleetBoston Financial Corporation. In accordance with the Employment
Agreement, the Deferred Amount and Restricted Stock Units were fully vested and
payable upon termination of employment. In connection with the cancellation of
the Employment Agreement as provided hereunder, the balance of the Deferred
Amount as of the date hereof and the Restricted Stock Units shall be payable to
Executive on or as soon as administratively practicable after the date hereof.

 

3. Miscellaneous.



--------------------------------------------------------------------------------

(a) Conditions. This Agreement shall not become effective or enforceable unless
and until it has been approved by the Compensation Committee of the Board of
Directors of Bank of America.

 

(b) Entire Agreement. This Agreement contains the entire agreement between Bank
of America and Executive with respect to the subject matter hereof, and no
amendment, modification or cancellation hereof shall be effective unless the
same is in writing and executed by the parties hereto (or by their respective
duly authorized representatives).

 

(c) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto, and their respective heirs, executors,
administrators, legal representatives, successors and assigns, if any.

 

(d) Multiple Originals. This Agreement is executed in multiple originals, each
of which shall be deemed an original hereof.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

BANK OF AMERICA CORPORATION

By:

 

/s/ J. Steele Alphin

   

Name:

  J. Steele Alphin    

Title:

  Corporate Personnel Executive

“Corporation”

/s/ Brian T. Moynihan

Brian T. Moynihan

“Executive”

 

 

 

 

 

 

2